     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 1 of 22


                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

DANIELLE RENNENGER,

      Plaintiff,

v.
                                            No. 4:19-cv-00123-RGE-SBJ
AQUAWOOD, LLC; BANZAI
INTERNATIONAL LTD.; CHAN MING YIU
a/k/a SAMSON CHAN; CHAN SIU LUN a/k/a
                                          ORDER GRANTING IN PART
ALAN CHAN; DOLLAR EMPIRE LLC;
                                            AND DENYING IN PART
BRIAN DUBINSKY; LIU YI MAN a/k/a
                                               DEFENDANTS’
LISA LIU; MANLEY TOY DIRECT, LLC
                                             MOTION TO DISMISS
a/k/a/ WORLDWIDE TOY DIRECT;
                                                FOR LACK OF
MGS INTERNATIONAL, LLC;
                                           PERSONAL JURISDICTION
PARK LANE SOLUTIONS LTD.;
RICHARD TOTH; TOY NETWORK, LLC;
TOY NETWORK HONG KONG; TOY
QUEST LTD.; and MICHAEL WU,

      Defendants.


AMMEE ROUSH,                                No. 4:19-cv-00131-RGE-SBJ

      Plaintiff,
                                          ORDER GRANTING IN PART
v.                                          AND DENYING IN PART
                                               DEFENDANTS’
AQUAWOOD, LLC et al.,                        MOTION TO DISMISS
                                                FOR LACK OF
      Defendants.                          PERSONAL JURISDICTION


ROBIN LYNN DRAKE,                           No. 4:19-cv-00132-RGE-SBJ

      Plaintiff,
                                          ORDER GRANTING IN PART
v.                                          AND DENYING IN PART
                                               DEFENDANTS’
AQUAWOOD, LLC et al.,                        MOTION TO DISMISS
                                                FOR LACK OF
     Defendants.                           PERSONAL JURISDICTION
     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 2 of 22



HEATHER MILLER,                                              No. 4:19-cv-00134-RGE-SBJ

        Plaintiff,
                                                          ORDER GRANTING IN PART
v.                                                          AND DENYING IN PART
                                                               DEFENDANTS’
AQUAWOOD, LLC et al.,                                        MOTION TO DISMISS
                                                                FOR LACK OF
        Defendants.                                        PERSONAL JURISDICTION


TAMMIE ACKELSON,                                             No. 4:19-cv-00135-RGE-SBJ

        Plaintiff,
                                                          ORDER GRANTING IN PART
v.                                                          AND DENYING IN PART
                                                               DEFENDANTS’
AQUAWOOD, LLC et al.,                                        MOTION TO DISMISS
                                                                FOR LACK OF
        Defendants.                                        PERSONAL JURISDICTION



I.      INTRODUCTION
        Plaintiffs Danielle Rennenger, Ammee Roush, Robin Lynn Drake, Heather Miller, and

Tammy Ackelson, bring separate—but nearly identical—suits against Defendants. Plaintiffs allege

judgment debtors Defendants Manley Toy Direct, LLC, Aquawood, LLC, and Toy Network, LLC,

and the other named Defendants, violated the Racketeer Influenced and Corrupt Organizations Act

(RICO) by participating, and conspiring to participate, in a scheme to evade paying judgments

Plaintiffs obtained in workplace sexual harassment lawsuits. Plaintiffs also seek to pierce the

corporate veil and collect damages from Defendants Samson Chan, Alan Chan, Lisa Liu, Brian

Dubinsky, Toy Network Hong Kong, Toy Quest Ltd., Banzai International Ltd., and Park Lane

Solutions Ltd., for allegedly utilizing, or operating as, entities for the singular purpose of furthering

the judgment evasion scheme. Hong Kong-based Defendants Samson Chan, Alan Chan, Lisa Liu,




                                                   2
      Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 3 of 22


Toy Quest Ltd., Banzai International, and Park Lane Solutions1 move to dismiss for lack of

personal jurisdiction. For the reasons stated below, the Court denies the Hong Kong Defendants’

motion as to individual Hong Kong Defendants Samson Chan, Alan Chan, and Lisa Liu. The Court

grants Hong Kong Defendants’ motion as to the entity Hong Kong Defendants Toy Quest Ltd.,

Banzai International, and Park Lane Solutions.

II.    BACKGROUND

       A.      Procedural History

       Plaintiffs filed federal and state workplace sexual harassment and sex discrimination cases

against Defendants Manley Toy Direct, Aquawood, and Toy Network, and nonparties AW

Computer Holdings and SLB Toys USA, Inc. Compl., ¶¶ 117, 118, ECF No. 1. 2 Judgments were

awarded in their individual cases in 2015, 2016, and 2017. See id. (charting basic case information

and judgment amounts). After unsuccessful attempts to collect on the judgments, Plaintiffs sued

judgment debtors Manley Toy Direct, Toy Network, Aquawood, and other allegedly affiliated

individuals and corporations in this Court. See generally id. Plaintiffs claim Defendants acted as

an association-in-fact enterprise utilizing “a shifting web of interchangeable trade names and

companies with shared addresses, accounts, personnel, and other resources” to further a judgment

evasion scheme. Id. ¶ 3.

       Plaintiffs have separate underlying judgments and bring separate suits in this Court.

However, Plaintiffs’ factual allegations and causes of action are nearly identical. 3 In Count I,




1 The Court refers to movants Samson Chan, Alan Chan, and Lisa Liu as the “individual Hong
Kong Defendants,” and Toy Quest Ltd., Banzai International Ltd., and Park Lane Solutions Ltd.
as the “entity Hong Kong Defendants.” All movants are referred to collectively as the “Hong Kong
Defendants” for purposes of this Order.
2 For ease of reference, the Court cites to filings as they appear on the docket for Rennenger v.

Aquawood et al., No. 4:19-cv-00123.
3 Plaintiff Roush’s complaint sets forth the additional claim of “continuing corporation successor

liability” against Defendant MGS International as Count II. See Roush, ECF No. 1 ¶¶ 635–40.
                                                 3
     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 4 of 22


Plaintiffs seek to pierce the corporate veils of Defendants Manley Toy Direct, Toy Network,

Toy Network Hong Kong, Toy Quest Ltd., Banzai International, and Park Lane Solutions.

Id. ¶¶ 612–34. Plaintiffs allege they are entitled to execute their judgments against Defendants

Samson Chan, Alan Chan, Lisa Liu, Brian Dubinsky, Toy Network Hong Kong, Toy Quest Ltd.,

Banzai International, and Park Lane Solutions pursuant to Federal Rule of Civil Procedure 69.4

See id. ¶¶ 43, 633–34.

       Plaintiffs also allege two RICO claims. In Count II, Plaintiffs claim Samson Chan, Alan

Chan, Lisa Liu, Brian Dubinsky, Richard Toth, Manley Toy Direct, Toy Network, MGS

International, Toy Quest Ltd, Aquawood, Dollar Empire, Banzai International, and Park Lane

Solutions (the “RICO Defendants”) are employed by or associated with the “SLB Enterprise.”

Id. ¶¶ 44, 639–40. Plaintiffs assert the RICO Defendants directly and indirectly conducted and

participated in the conduct of the enterprise’s affairs through a pattern of racketeering activity

and for the unlawful purpose of intentionally defrauding independent creditors in violation of

18 U.S.C. § 1962(c). Id. ¶¶ 636–44. In Count III, Plaintiffs allege the RICO Defendants conspired

to violate 18 U.S.C. § 1962(c), in violation of 18 U.S.C. § 1962(d). Id. ¶¶ 645–50.

       Plaintiffs use a group pleading approach, collectively grouping the various Defendants in

the complaints, each in excess of 100 pages. Plaintiffs group Defendants into “RICO Defendants,”

the “Corporate Veil Defendants,” and the “Corporate Shell Defendants.” Id. ¶¶ 42–44. Plaintiffs

include the individual Hong Kong Defendants among the “Corporate Veil Defendants” and

“RICO Defendants.” Id. ¶¶ 43–44. Plaintiffs include the entity Hong Kong Defendants among

the “Corporate Shell Defendants,” “Corporate Veil Defendants,” and “RICO Defendants.”


4 Because their judgments were entered in the Iowa District Court for Warren County—as
opposed to federal court—Plaintiffs Drake, Miller, and Ackelson invoke “the equitable powers of
Iowa courts to secure complete justice and make plaintiffs whole.” Drake, ECF No. 1 ¶ 634; Miller,
ECF No. 1 ¶ 634; Ackelson, ECF No. 1 ¶ 634.


                                                4
     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 5 of 22


See id. ¶¶ 42–44. In addition to designating them as “RICO Defendants” and “Corporate Veil

Defendants,” Plaintiffs identify individual Hong Kong Defendants Samson Chan, Alan Chan, and

Lisa Liu as “Principals.” Id. ¶¶ 25–26, 28–29. Defendant Brian Dubinsky is also identified as a

“Principal.” Id. ¶¶ 27, 29.

       The Hong Kong Defendants now move to dismiss Plaintiffs’ complaints for lack of

personal jurisdiction. Hong Kong Defs.’ Mot. Dismiss Lack Personal Jurisdiction, ECF No. 65.

A number of Defendants have also moved to dismiss Plaintiffs’ complaints for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6). Hong Kong Defs.’ Mot. Dismiss Failure

State Claim, ECF No. 66; Defs. Aquawood’s & Brian Dubinsky’s Mot. Dismiss Failure State

Claim, ECF No. 69; Defs. Dollar Empire’s & Michael Wu’s Mot. Dismiss Failure State Claim,

ECF No. 70.

       This Order only addresses the Hong Kong Defendants’ motion to dismiss for lack of

personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2). ECF No. 65. Plaintiffs

jointly resist the Hong Kong Defendants’ motion. Pls.’ Joint Resist. Hong Kong Defs.’ Mot.

Dismiss Lack Personal Jurisdiction, ECF No. 115. The parties did not request oral argument,

and the Court declines to order it, finding the parties’ briefing adequately presents the issues.

See Fed. R. Civ. P. 78(b).

       B.      Factual Background

       Each complaint contains at least 650 paragraphs. ECF No. 1. The factual background

below is limited to allegations in Plaintiffs’ complaints relevant to the Hong Kong Defendants’

connections to Iowa. The Court considers the facts alleged in the pleadings, and Plaintiffs’

supporting affidavits and exhibits, for the purpose of analyzing the Hong Kong Defendants’

motion to dismiss for lack of personal jurisdiction. See Johnson v. Arden, 614 F.3d 785, 793–94

(8th Cir. 2010). The Court views the evidence in the light most favorable to Plaintiffs,


                                                5
     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 6 of 22


resolving all factual conflicts in Plaintiffs’ favor. See K-V Pharm. Co. v. J. Uriach & CIA, S.A.,

648 F.3d 588, 592 (8th Cir. 2011); Digi-Tel Holdings, Inc. v. Proteq Telecomms. (PTE), Ltd.,

89 F.3d 519, 522 (8th Cir. 1996).

       The individual Hong Kong Defendants’ contacts with Iowa are identified throughout

Plaintiffs’ complaints. Defendants Samson Chan and Lisa Liu “conducted a substantial amount of

business in Iowa” by supervising the operations of companies in Iowa and personally visiting

Iowa. ECF No. 1 ¶ 59. Samson Chan and Liu are identified as the sole owners of Defendant

Manley Toy Direct, an Iowa corporation and judgment debtor. Id. ¶¶ 61–63; see also id. ¶ 70b.

Samson Chan also directed Manley Toy Direct’s operations and the operations of fellow

judgment debtor and Iowa corporation, Defendant Toy Network. Id. ¶ 186. Samson Chan, Alan

Chan, Liu, and Defendant Brian Dubinsky paid Manley Toy Direct for various expenses through

Hong Kong-based companies Toy Quest Ltd. and Manley Toy Ltd. Id. ¶ 78. Manley Toy Ltd.

is a nonparty currently subject to a litigation stay as a result of ongoing bankruptcy proceedings

in the District of New Jersey. See Order Den. in Part & Grant in Part Mot. Stay Relief, In re Manley

Toys Ltd., No. 16-15374-JNP (Bankr. D.N.J. Mar. 27, 2018), ECF No. 315.

       After Manley Toy Direct and Toy Network were found liable for damages in Plaintiffs’

workplace sexual harassment cases, Samson Chan, Alan Chan, Liu, and the “other RICO

Defendants”5 dissolved Manley Toy Direct and Toy Network to transfer their business and

assets to other corporations such as Defendants Toy Network Hong Kong, MGS International,

Toy Quest Ltd., Aquawood, Dollar Empire LLC, Banzai International, and Park Lane Solutions.6


5 The Complaint includes fourteen of the fifteen named Defendants—all except Toy Network
Hong Kong—in its definition of “RICO Defendants.” See ECF No. 1 ¶ 44.
6 The Complaint alleges Manley Toy Direct’s and Toy Network’s assets and business were

transferred to “other Corporate Shell Defendants.” ECF No. 1 ¶ 169. Plaintiffs define “Corporate
Shell Defendants” as Manley Toy Direct, Toy Network, Toy Network Hong Kong, MGS
International, Toy Quest Ltd., Aquawood, Dollar Empire, Banzai International, and Park Lane.
Id. ¶ 42. It is unclear whether Plaintiffs are claiming assets and business were transferred to all or
                                                  6
     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 7 of 22


See id. ¶¶ 42, 169. The dissolution of Manley Toy Direct and Toy Network, and transfer of their

assets and business, was allegedly undertaken to enable the Hong Kong Defendants, and other

RICO Defendants, to continue doing business in Iowa without having to pay Plaintiffs or other

independent creditors. See id. ¶¶ 169, 246. On one occasion, Toy Network sold $1.3 million worth

of inventory from Iowa. See id. ¶¶ 248–49. Samson Chan, Alan Chan, Liu, and Toy Network then

sent the proceeds of the $1.3 million sale from Iowa to Manley Toy Ltd.’s bank account in Hong

Kong. See id. ¶ 249. The individual Hong Kong Defendants, along with Dubinsky, also caused

Toy Network to sell a warehouse in Indianola, Iowa. See id. ¶¶ 251–52. Alan Chan then wired

over $6 million in building sale proceeds from Iowa to Manley Toy Ltd.’s Hong Kong bank

account. See id.

       There are fewer factual allegations connecting the entity Hong Kong Defendants to

Iowa. The entity Hong Kong Defendants are primarily identified through their relationships

with nonparty Manley Toy Ltd. Samson Chan allegedly formed Toy Quest Ltd. and Banzai

International to enable Manley Toy Ltd. to evade creditors in the United States. See id. ¶¶ 272,

317; see also id. ¶ 166. Similarly, Park Lane Solutions was allegedly created to drain Manley Toy

Ltd. of resources and documents and thereby help Manley Toy Ltd. evade creditors and liquidators.

Id. ¶ 312. As part of their efforts to assist in evading creditors, Park Lane Solutions and Banzai

International engaged in customs fraud with California-based Defendants Michael Wu and Dollar

Empire. See id. ¶¶ 468–77. Park Lane Solutions and Banzai International, with the assistance of

Wu, named Dollar Empire as the buyer of various products sold by the Defendants’ alleged

association-in-fact enterprise, but invoices and related documents indicated the products’ ultimate

destination was Iowa. See id. ¶¶ 477d, 496b, 575; see also id. ¶ 3. Additionally, before its




just some of these corporations after the dissolution of Manley Toy Direct and Toy Network.
See id. ¶ 169.
                                                7
       Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 8 of 22


dissolution, Manley Toy Direct received shipments from Toy Quest Ltd. at its Iowa warehouse.

Id. ¶ 255c.

        Additional facts are discussed below as necessary.

III.    LEGAL STANDARD

        “To survive a motion for dismiss for lack of personal jurisdiction, a plaintiff must make a

prima facie showing that personal jurisdiction exists, which is accomplished by pleading sufficient

facts ‘to support a reasonable inference that the defendant[ ] can be subjected to jurisdiction within

the state.’” K-V Pharm., 648 F.3d at 591–92 (alteration in original) (quoting Dever v. Hentzen

Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004)). In analyzing personal jurisdiction, the Court

first must determine whether the exercise of jurisdiction is proper under Iowa’s long-arm statute.

See, e.g., Dakota Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384, 1387–88 (8th Cir. 1991).

If the statutory requirements are met, the Court must then consider whether its exercise of

personal jurisdiction comports with due process. Id. at 1388. Iowa’s long-arm statute authorizes

the exercise of personal jurisdiction to the furthest extent permitted by constitutional due process.

See Iowa R. Civ. P. 1.306; Fastpath, Inc. v. Arbela Techs. Corp., 760 F.3d 816, 820 (8th Cir. 2014)

(citing Hammond v. Florida Asset Fin. Corp., 695 N.W.2d 1, 5 (Iowa 2005)). “[S]o the two-part

inquiry is merged into a single question: would requiring the defendants to litigate this case in

[Iowa] offend due process?” Pederson v. Frost, No. 18-3195, 2020 WL 1144609, at *2 (8th Cir.

Mar. 10, 2020).

        “Due process requires that a non-resident have minimum contacts with the forum state

such that the maintenance of the lawsuit does not offend traditional notions of fair play and

substantial justice.” Fastpath, 760 F.3d at 820 (citing World–Wide Volkswagen Corp. v. Woodson,

444 U.S. 286, 291–92 (1980) and Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

Sufficient minimum contacts exist if a nonresident defendant’s contacts with the forum state are


                                                  8
     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 9 of 22


such that the defendant should reasonably anticipate being haled into court there. Id. at 820–21.

To have sufficient minimum contacts, the nonresident defendant must engage in “some act by

which the defendant ‘purposely avails itself of the privilege of conducting activities within the

forum State, thus invoking the benefits and protections of its laws.’” Id. at 821 (quoting J. McIntyre

Mach., Ltd. v. Nicastro, 564 U.S. 873, 877 (2011)). Requiring purposeful availment “ensures

that a defendant will not be haled into a jurisdiction solely as the result of ‘random,’ ‘fortuitous,’

or ‘attenuated’ contacts or of the ‘unilateral activity of another party or a third person.’”

Stanton v. St. Jude Med., Inc., 340 F.3d 690, 693–94 (8th Cir. 2003) (quoting Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). Thus, the relationship between a defendant’s

conduct and the forum state “must arise out of contacts that the ‘defendant himself’ creates with

the forum.” Walden v. Fiore, 571 U.S. 277, 284 (2014) (quoting Burger King, 471 U.S. at 475).

       The Eighth Circuit has established five factors to consider in determining whether personal

jurisdiction may be exercised over a nonresident defendant:

       (1) [T]he nature and quality of the contacts with the forum state; (2) the quantity of
       the contacts; (3) the relationship of the cause of action to the contacts; (4) the
       interest of [the forum state] in providing a forum for its residents; and (5) the
       convenience or inconvenience to the parties.

K-V Pharm., 648 F.3d at 592 (alteration in original) (internal quotation marks omitted) (quoting

Johnson, 614 F.3d at 794). “Although the first three factors are primary factors, and the remaining

two are secondary factors,” the Court looks at “all of the factors and the totality of the

circumstances in deciding whether personal jurisdiction exists.” Id. at 592–93 (internal quotation

marks omitted) (quoting Johnson, 614 F.3d at 794).

       There are two kinds of personal jurisdiction: general and specific. Viasystems, Inc. v.

EBM-Papst St. Georgen GmbH & Co., KG, 646 F.3d 589, 593 (8th Cir. 2011). The exercise

of general personal jurisdiction over a corporation requires contacts with the forum state that

are so continuous and systematic that the corporation is essentially at home in the forum state.

                                                  9
      Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 10 of 22


Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). Such contacts exist in the states where the

corporation is incorporated and maintains its principal place of business. Id. at 137. “Specific

jurisdiction refers to jurisdiction over causes of action arising from or related to a defendant’s

actions within the forum state.” Viasystems, 646 F.3d at 593 (internal quotation marks and

citations omitted).

IV.     DISCUSSION

        The Hong Kong Defendants move to dismiss Plaintiffs’ complaints for lack of personal

jurisdiction. ECF No. 65. They argue that despite the length of Plaintiffs’ complaints, the

allegations do not demonstrate the Hong Kong Defendants have sufficient minimum contacts with

Iowa. Hong Kong Defs.’ Br. Supp. Mot. Dismiss Lack Personal Jurisdiction 3, ECF No. 65-1. The

Hong Kong Defendants assert Plaintiffs’ allegations connecting them to Iowa are minimal,

vague, and unrelated to Plaintiffs’ causes of action, and therefore Plaintiffs fail to show the

Hong Kong Defendants are subject to personal jurisdiction in this Court. See id. at 6–7.

        Plaintiffs resist the Hong Kong Defendants’ motion, arguing several theories support the

Court’s exercise of jurisdiction. See ECF No. 115 at 8–19. Plaintiffs argue the Hong Kong

Defendants are subject to personal jurisdiction in Iowa because they have purposefully

availed themselves of the privilege of doing business in Iowa. Id. at 16–17. Plaintiffs contend a

Calder effects analysis further supports the Court’s exercise of specific personal jurisdiction

because the Hong Kong Defendants have directed intentional acts at Iowa plaintiffs. Id. at 11–16;

see generally Calder v. Jones, 465 U.S. 783 (1984). Plaintiffs further argue their complaints and

supporting exhibits establish a prima facie showing of personal jurisdiction because the contacts

of the Hong Kong Defendants’ alleged co-conspirators or alter egos may be imputed to the Hong

Kong Defendants. ECF No. 115 at 17–18.




                                               10
       Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 11 of 22


          In support of their resistance, Plaintiffs provide Exhibit A, a copy of the Findings of Fact

and Entry of Judgment in Plaintiff Ackelson’s workplace sexual harassment case in the Iowa

District Court for Warren County.7 Pls.’ Ex. A, ECF No. 115-3; see also Att’y Sugimura Aff.

Supp. Pls.’ Resist. Defs.’ Mot. Dismiss Lack Personal Jurisdiction ¶ 3, ECF No. 115-2.

Plaintiffs’ Exhibits B and C are documents produced by supply chain management company

American Cargo Express in response to subpoenas. Pls.’ Exs. B & C, ECF Nos. 115-4, 115-5;

see also ECF No. 115-2 ¶¶ 4–5. As Exhibit D, Plaintiffs provide a copy of MGS International’s

business entity summary from the Iowa Secretary of State’s website. Pls.’ Ex. D, ECF No. 115-6;

see also ECF No. 115-2 ¶ 6.

          Considering Plaintiffs’ complaints and supporting affidavits and exhibits, viewing the

evidence in the light most favorable to Plaintiffs, and resolving all factual conflicts in their favor,

the Court concludes Plaintiffs make a prima facie showing of personal jurisdiction over individual

Hong Kong Defendants: Samson Chan, Alan Chan, and Liu. The Court denies the Hong Kong

Defendants’ motion as to those defendants. The Court finds Plaintiffs fail to establish a prima facie

showing of personal jurisdiction over the entity Hong Kong Defendants: Toy Quest Ltd., Banzai

International, and Park Lane Solutions. As such, the Court grants the Hong Kong Defendants’

motion as to the entity Hong Kong Defendants.

          A.     Five-Factor Minimum Contacts Analysis

          The Court considers Plaintiffs’ complaints and supporting documents under the five-factor

minimum contacts analysis to determine whether Plaintiffs make a prima facie showing of personal

jurisdiction as to the Hong Kong Defendants. The first three factors are the most important in the

minimum contacts analysis. See K-V Pharm., 648 F.3d at 592–93. The Court applies the first three




7   The Court notes Plaintiffs have not labeled exhibits numerically, as required by Local Rule 83E.
                                                  11
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 12 of 22


factors to the individual Hong Kong Defendants and the entity Hong Kong Defendants separately.

              1.      Three primary factors: nature and quality of contacts with forum
                      state; quantity of contacts; and relationship between cause of action
                      and contacts with the forum state

                      a.     Individual Hong Kong Defendants: Samson Chan, Alan Chan, and
                             Lisa Liu

       Plaintiffs’ complaints provide multiple factual allegations describing the Iowa contacts

maintained by individual Hong Kong Defendants Samson Chan, Alan Chan, and Liu. Plaintiffs

include several allegations in their complaints indicating Samson Chan and Liu visited Iowa on

several occasions. See ECF No. 1 ¶ 59. Plaintiffs also provide an affidavit by Plaintiff

Ackelson stating that when she worked for Manley Toy Direct, her Hong Kong-based

supervisor said he worked for Samson Chan, the owner of Manley Toys Ltd., Toy Quest Ltd., and

Toy Network. Aff. Ackelson Supp. Pls.’ Resist. Defs.’ Mot. Dismiss Lack Personal

Jurisdiction ¶¶ 4, 6, ECF No. 115-1. Ackelson states that she saw Samson Chan visiting

Manley Toy Direct in Iowa on more than twenty occasions. See id. ¶ 8. According to Ackelson,

Samson Chan was “almost always” accompanied by Liu. Id. ¶ 9. As to the nature and quality

of Samson Chan’s and Liu’s visits to Iowa, it can be inferred from Plaintiffs’ allegations that

they relate to supervising and managing the operations of Iowa companies they owned or directed.

See ECF No. 1 ¶ 59; see also id. ¶¶ 61–63.

       The Hong Kong Defendants assert that Plaintiffs fail to show any relationship between

Samson Chan and Liu’s Iowa contacts and Plaintiffs’ claims, as required for specific personal

jurisdiction. See ECF No. 65-1 at 7 (citing Bristol-Myers Squibb Co. v. Superior Court of

California, 137 S. Ct. 1773, 1781 (2017)). However, Plaintiffs’ Exhibit A recounts Samson Chan’s

and Liu’s visit to Indianola, Iowa, after Ackelson and Rennenger filed sexual harassment

complaints with the Iowa Civil Rights Commission. See ECF No. 115-3 at 12. Plaintiffs do not

address the purpose of every Iowa visit made by Samson Chan and Liu, but it is reasonable to

                                              12
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 13 of 22


infer that these visits related to oversight of Manley Toy Direct. And because these visits

occurred during Plaintiffs’ employment, it is reasonable to connect these visits to the judgments

Plaintiffs received against Manley Toy Direct in their workplace sexual harassment lawsuits.

See ECF No. 1 ¶ 61 (identifying Samson Chan and Liu as sole owners of Manley Toy Direct).

Plaintiffs’ current claims derive from the failure of Iowa judgment debtors to satisfy the judgments

arising from Plaintiffs’ workplace sexual harassment cases. Therefore, the three primary factors of

the five-factor analysis support the Court’s exercise of jurisdiction over Samson Chan and Liu.

See K-V Pharm., 648 F.3d at 592.

       Plaintiffs’ allegations regarding Alan Chan’s connections to Iowa do not indicate he

made similar visits to Iowa. However, Alan Chan engaged in conduct outside Iowa intending

the effects of such conduct to be felt in Iowa. Specifically, Plaintiffs point to an allegedly false

affidavit Alan Chan submitted as the President of Manley Toys Ltd. to the court in an

underlying judgment enforcement case.8 See ECF No. 1 ¶¶ 253, 350, 354. Plaintiffs also assert

Alan Chan wired funds from the sale of an Iowa warehouse to Manley Toy Ltd.’s Hong Kong

bank account. See id. ¶ 251–52. Alan Chan’s contacts were not only directed at Iowa; they

were also related to the judgment evasion scheme alleged by Plaintiffs here. See id. ¶ 252. The

nature and quality of Alan Chan’s alleged contacts with Iowa are serious in that they involve direct

efforts to deceive Iowa courts and deprive Iowa residents of judgments issued by courts in Iowa.

       Because Plaintiffs allege Alan Chan engaged in intentional acts aimed at Iowa, the

Court relies on a Calder effects analysis, in addition to the five-factor analysis. See Dakota Indus.,




8 The judge in this District previously assigned to Rennenger’s underlying workplace sexual
harassment case relied on Alan Chan’s affidavit claiming Manley Toy Ltd. maintained no property
or offices in the United States—but sold products to Iowa companies—to find Manley Toy Ltd.
was not subject to personal jurisdiction in Iowa. See Order 13–15, Rennenger v. Manley Toy
Direct, et al., No. 4:10-cv-00400-RGE-RAW (S.D. Iowa Dec. 5, 2013), ECF No. 133.
                                                 13
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 14 of 22


946 F.2d at 1391 (“[W]e do not abandon the five-part test. . . . We simply note that Calder

requires the consideration of additional factors when an intentional tort is alleged.”).

       In Calder, the Supreme Court determined personal jurisdiction exists over claims

arising from intentional wrongdoing “expressly aimed” at plaintiffs in the forum state.

See 465 U.S. at 789–90. Under the Calder effects test, the Court considers whether a

nonresident defendant acted as a “primary participant[ ] in an alleged wrongdoing intentionally

directed” at a resident of the forum State. Calder, 465 U.S. at 790; see also Dakota Indus.,

946 F.2d at 1391. “But the plaintiff cannot be the only link between the defendant and the forum.

Rather, it is the defendant’s conduct that must form the necessary connection with the forum State

that is the basis for its jurisdiction over him.” Walden, 571 U.S. at 285. “Due process requires that

a defendant be haled into court in a forum State based on his own affiliation with the State, not

based on the ‘random, fortuitous, or attenuated’ contacts he makes by interacting with other

persons affiliated with the State.” Id. at 286 (quoting Burger King, 471 U.S. at 475).

       Here, Plaintiffs allege Alan Chan intentionally submitted a false affidavit to an Iowa court

and wired funds from the sale of Iowa property to Hong Kong in an effort to evade paying

judgments held by Iowa residents and issued by Iowa courts. Plaintiffs are not the only link

between Alan Chan’s alleged conduct and Iowa, as the alleged contacts relate to Alan Chan’s sale

of Iowa property and fraud on Iowa courts. The Calder effects test—in addition to the three

primary factors of the five-factor analysis—supports the Court’s exercise of personal jurisdiction

over Alan Chan.

       In summary, the three primary factors of the five-factor analysis weigh in favor of the

Court’s exercise of personal jurisdiction over the individual Hong Kong Defendants Samson Chan,

Alan Chan, and Liu.




                                                 14
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 15 of 22


       The individual Hong Kong Defendants rely on Capital Promotions, L.L.C. v. King, to

argue the fiduciary shield doctrine prevents Plaintiffs from establishing personal jurisdiction

over them based solely on their activities as corporate officers or agents. See ECF No. 65-1 at 8

(citing No. 4:07-cv-00342, 2008 WL 11333444, at *6 (S.D. Iowa June 6, 2008), aff’d,

308 F. App’x 36 (8th Cir. 2009) (per curiam) (unpublished)). But, as Capital Promotions

itself recognizes, the fiduciary shield doctrine is “exclusively a creation of state law,” and

courts exercising federal question jurisdiction generally refuse to apply it. 2008 WL 11333444,

at *9 (collecting cases). Here, the Court exercises federal question jurisdiction pursuant to

28 U.S.C. § 1331. As such, the individual Hong Kong Defendants cannot rely on the fiduciary

shield doctrine to escape the Court’s exercise of personal jurisdiction.

                       b.     Entity Hong Kong Defendants: Toy Quest Ltd., Banzai
                              International, and Park Lane Solutions

       As to the entity Hong Kong Defendants, Plaintiffs’ complaints never identify any direct

contacts between Park Lane Solutions or Banzai International and the State of Iowa. Plaintiffs’

allegations regarding Banzai International and Park Lane Solutions focus on their connection to

another Hong Kong corporation, Manley Toy Ltd. See id. ¶ 177 (claiming the companies all

operate out of the same location in Hong Kong), ¶ 272 (alleging Manley Toy Ltd.’s assets were

transferred to Toy Quest Ltd. and then to Banzai International), ¶ 312 (asserting the “Principals”

created Park Lane Solutions to assume Manley Toy Ltd.’s resources and documents), ¶ 313

(claiming Manley Toy Ltd. employees were reassigned to identical positions at Park Lane

Solutions), ¶ 314 (alleging Park Lane Solutions employees use Manley Toy Ltd. email addresses

and sell the same products). Plaintiffs’ only attempt to connect Banzai International and Park

Lane Solutions to Iowa is the allegation that Banzai International and Park Lane Solutions

named Defendant Dollar Empire as the purchaser of products that were ultimately shipped to Iowa.

See id. ¶¶ 206, 473. Plaintiffs provide shipment documents as exhibits in support of this alleged

                                                 15
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 16 of 22


connection. See ECF Nos. 115-4, 115-5. Given these limited connections, the first three factors

of the five-factor minimum contacts analysis do not favor personal jurisdiction over Banzai

International or Park Lane Solutions.

       Similarly, Plaintiffs’ allegations regarding Toy Quest Ltd. rely primarily on its relationship

with nonparty Manley Toy Ltd. See ECF No. 1 ¶ 336; see also id. ¶¶ 283–85 (describing vendor

name change from Manley Toy Ltd. to Toy Quest Ltd. while using the same employees and selling

the same products). Plaintiffs’ complaints do not indicate direct links between Toy Quest Ltd. and

Iowa. Instead, a number of paragraphs address Toy Quest Ltd.’s actions in the District of

Minnesota. See id. ¶¶ 383–409. The primary support for Toy Quest Ltd.’s Iowa contacts is its

dealings with Iowa-based Manley Toy Direct. See id. ¶ 255c. Plaintiffs allege Manley Toy Direct

received shipments from Toy Quest Ltd. at its Iowa warehouse before Manley Toy Direct’s

dissolution. Id. Plaintiffs’ claim the “Principals” paid Manley Toy Direct for expenses through

Toy Quest Ltd. Id. ¶ 78. These are the only references to Toy Quest Ltd.’s Iowa-related conduct.

See id. ¶ 255c. Therefore, the first three factors weigh against exercising personal jurisdiction over

Toy Quest Ltd.

               2.      Secondary Factors: the interest of the forum state in providing a
                       forum for its residents and the convenience or inconvenience to the
                       parties

       All five Plaintiffs were residents of Iowa when they filed their workplace sexual

harassment suits. See ECF No. 115 at 3–4. The injuries giving rise to Plaintiffs’ judgments in those

cases occurred in the State of Iowa. See id. at 4; ECF No. 115-3 at 8–9. Four of the five Plaintiffs

still reside in Iowa. See ECF No. 115 at 4. The State of Iowa maintains an interest in providing a

forum for its residents. See Aylward v. Fleet Bank, 122 F.3d 616, 618 (8th Cir. 1997). This factor

weighs in favor of the exercise of personal jurisdiction over the Hong Kong Defendants. At the

same time, litigating in the State of Iowa is clearly inconvenient for Hong Kong residents and


                                                 16
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 17 of 22


entities. This factor weighs against the exercise of personal jurisdiction over the Hong Kong

Defendants.

       Weighing all five factors and considering the totality of the circumstances, the Court finds

Plaintiffs make a prima facie showing of personal jurisdiction as to the individual Hong Kong

Defendants. Conversely, the same considerations do not support the Court’s exercise of

jurisdiction over the entity Hong Kong Defendants. The Court finds Plaintiffs fail to make the

required prima facie showing of personal jurisdiction as to Toy Quest Ltd., Banzai International,

and Park Lane Solutions.

       B.      Additional Theories of Personal Jurisdiction

       Plaintiffs argue the Court should employ a co-conspirator jurisdictional contacts approach

and/or an alter ego theory of personal jurisdiction to find personal jurisdiction over the Hong Kong

Defendants. Because the Court has already concluded the individual Hong Kong Defendants are

subject to personal jurisdiction in Iowa, the Court considers Plaintiffs’ supplemental theories of

personal jurisdiction as to the entity Hong Kong Defendants only. The Court declines to apply a

co-conspirator contacts theory or an alter ego theory to find Plaintiffs have established personal

jurisdiction over the entity Hong Kong Defendants.

               1.      Co-conspirator jurisdictional contacts

       The parties rely on conflicting decisions from the Northern and Southern Districts of

Iowa to argue for and against the use of co-conspirator contacts in a minimum contacts

analysis. Plaintiffs rely on Remmes v. International Flavors & Fragrances, Inc., to argue that the

Court should consider the contacts of the Hong Kong Defendants’ alleged co-conspirators to find

the Hong Kong Defendants have sufficient minimum contacts with Iowa. 389 F. Supp. 2d 1080,

1093–94 (N.D. Iowa 2005); see ECF No. 115 at 11, 16–17. The Hong Kong Defendants assert the

Court should reject the co-conspirator jurisdictional contacts theory, citing Brown v. Kerkhoff,


                                                17
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 18 of 22


504 F. Supp. 2d 464, 518 (S.D. Iowa 2007). Hong Kong Defs.’ Reply Supp. Mot. Dismiss Lack

of Personal Jurisdiction 3, ECF No. 134. Despite Plaintiffs’ assertions, attributing jurisdictional

contacts of co-conspirators to the Hong Kong Defendants does not appear to be a viable method

of assessing minimum contacts because it runs contrary to the due process foundations of the

personal jurisdiction analysis. See Brown, 504 F. Supp. 2d at 518.

       The Court is not bound by either Remmes or Brown, but it finds the reasoning in Brown

persuasive. In rejecting Remmes, the court in Brown reasoned “a mechanical rule stating that

simply because a pleading contains sufficient allegations that a conspiracy occurred means

personal jurisdiction must therefore exist over all co-conspirators wherever they reside gives short

shrift to the constitutional mandate that there be some connection between each defendant and the

forum.” Id. at 518. As such, the court concluded “a nonresident’s alleged participation in a

conspiracy cannot serve as a constitutionally sufficient basis to exercise in personam jurisdiction

over that individual in situations which would otherwise fail the minimum contacts approach.” Id.

(internal quotation marks omitted).

       Brown focuses on the basic constitutional requirements for the exercise of personal

jurisdiction as set forth by decades of precedent beginning with the minimum contacts analysis

from International Shoe. See id. at 517 (criticizing Remmes analysis for being “underappreciative

of Supreme Court precedent” and missing the constitutional phase of personal jurisdiction

analysis). This Court similarly finds the due process aims of fair play and substantial justice cannot

be preserved through attributing the contacts of Iowa-based Defendants to Hong Kong-based

Defendants merely because Plaintiffs allege a RICO conspiracy. Thus, the Court declines to

consider the Hong Kong Defendants’ alleged co-conspirator contacts with Iowa in determining

whether Plaintiffs make a prima facie showing of personal jurisdiction as to the entity Hong Kong

Defendants.


                                                 18
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 19 of 22


               2.      Alter Ego Theory

       In anticipation of Plaintiffs’ argument based on the alter ego theory, the Hong Kong

Defendants assert Plaintiffs are enjoined from bringing any alter ego claims related to Manley Toy

Ltd. See ECF No. 65-1 at 8 (citing Order Den. in Part & Granting in Part Mot. Stay Relief 2,

In re Manley Toys Ltd., No. 16-15374, ECF No. 315). Plaintiffs respond their complaints contain

substantial allegations to support findings that Iowa-based companies Manley Toy Direct, Toy

Network, and MGS International are alter egos of the Hong Kong Defendants. ECF No. 115 at 8.

       There are two considerations undermining Plaintiffs’ position. First, while “the alter

ego doctrine disregards an entity’s corporate form if the entity is ‘merely an instrumentality or

device set up to ensure the avoidance of [ ] legal obligations,’” Plaintiffs are requesting the

Court to apply the theory in the context of legally separate entities, absent a parent-subsidiary

relationship. HOK Sport, Inc. v. FC Des Moines, L.C., 495 F.3d 927, 935 (8th Cir. 2007) (quoting

Benson v. Richardson, 537 N.W.2d 748, 761 (Iowa 1995)); cf. Whitesell Int’l Corp. v. Amtek

Auto Ltd., No. 4:13-CV-00056-JAJ, 2014 WL 12603144, at *7 (S.D. Iowa Feb. 19, 2014)

(concluding allegations of commingling of funds and control of subsidiary’s financial decisions

without more were insufficient to support alter ego theory to establish personal jurisdiction over

parent corporation). The Eighth Circuit in Epps v. Stewart Information Services Corp., determined

that personal jurisdiction can be asserted over a nonresident parent corporation acting as the alter

ego of an in-state subsidiary “if the parent so controlled and dominated the affairs of the subsidiary

that the latter’s corporate existence was disregarded so as to cause the residential corporation to

act as the nonresidential corporate defendant’s alter ego.” 327 F.3d 642, 648–49 (8th Cir. 2003).

The nature of the relationship between two separate corporations—not engaged in a

parent-subsidiary relationship—requires an especially strong showing of an alter ego relationship.

Disregarding the corporate form is an “extraordinary measure.” HOK Sport, 495 F.3d at 935.


                                                 19
    Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 20 of 22


Here, Plaintiffs do not allege sufficient facts about the relationship between the entity Hong Kong

Defendants and the Iowa companies Manley Toy Direct and Toy Network to show the

extraordinary circumstances required to disregard the corporate form. See id.

       Second, Plaintiffs’ complaints repeatedly identify the entity Hong Kong Defendants in

connection with Hong Kong company Manley Toys Ltd., and not the Iowa-based companies.

See ECF No. 1 ¶¶ 177–78, 233, 272, 312–14, 320. In fact, Plaintiffs refer to Defendant MGS

International as the successor to Manley Toy Direct and Toy Network. See ECF No. 1 ¶ 258

(“The SLB Enterprise created MGS for the purpose of protecting the enterprise from any

judgments obtained by the Iowa victims. MGS was designed to take over business from Toy

Network just as Toy Network had taken over business from [Manley Toy Direct].”). However,

Plaintiffs allege the purpose of the entity Hong Kong Defendants is to assist Manley Toy Ltd.

evade creditors. Plaintiffs allege Toy Quest Ltd. and Banzai International assisted Manley Toy

Ltd. by receiving Manley Toy Ltd.’s assets and business. See id. ¶ 272. Park Lane Solutions

assisted by receiving Manley Toy Ltd.’s resources and documents. See id. ¶ 312.

       Plaintiffs’ factual allegations lend significantly more support to an alter ego theory

argument for Manley Toy Ltd. than the Iowa companies Manley Toy Direct and Toy Network.

Plaintiffs’ numerous factual allegations connecting the entity Hong Kong Defendants to Manley

Toy Ltd. But Plaintiffs are prohibited from bringing alter ego claims related to Manley Toy Ltd.

Order Den. in Part & Granting in Part Mot. Stay Relief 2, In re Manley Toys Ltd., No. 16-15374,

ECF No. 315. And, Plaintiffs resist Defendants’ motion for a stay pending Manley Toy Ltd.’s

bankruptcy proceedings. See Pls.’ Joint Resist. Defs.’ Mot. Stay, ECF No. 73.

       For these reasons, Plaintiffs fail to allege sufficient facts to show the entity Hong Kong

Defendants are alter egos of Iowa companies Manley Toy Direct and Toy Network. As such, the




                                                20
     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 21 of 22


Court will not apply the alter ego theory to find personal jurisdiction exists over the entity Hong

Kong Defendants.

       C.      Request for Jurisdictional Discovery

       Plaintiffs have requested limited jurisdictional discovery in the event the Court finds

Plaintiffs have not established personal jurisdiction. See ECF No. 115 at 19–20. “Jurisdictional

discovery is appropriate where the plaintiff offers ‘documentary evidence, and not merely

speculations or conclusory allegations.’” Whitesell, 2014 WL 12603144, at *8 (quoting

Steinbuch v. Cutler, 518 F.3d 580, 589 (8th Cir. 2008)). “When a plaintiff offers only speculation

or conclusory assertions about contacts with a forum state, a court is within its discretion in

denying jurisdictional discovery.” Dever, 380 F.3d at 1074 n.1 (quoting Carefirst of Maryland,

Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 402 (4th Cir. 2003)).

       Here, Plaintiffs have provided exhibits in support of their opposition to the Hong Kong

Defendants’ motion. As explained above, some of the exhibits support the Court’s exercise of

personal jurisdiction over the individual Hong Kong Defendants Samson Chan and Liu. However,

Exhibits B and C—which indicate the entity Hong Kong Defendants sold products to a California

company that were ultimately shipped to Iowa—do not justify the Court’s exercise of jurisdiction

over the entity Hong Kong Defendants. See Exs. B & C, ECF Nos. 115-4, 115-5. By providing

these exhibits, without further explaining how they constitute purposeful contacts with Iowa,

Plaintiffs provide little more than conclusory assertions that the entity Hong Kong defendants have

sufficient minimum contacts with Iowa. Plaintiffs provide no specific reasoning supporting their

request for jurisdictional discovery. Further, Plaintiffs do not indicate what they expect to obtain

through jurisdictional discovery. As such, Plaintiffs’ request for jurisdictional discovery is

insufficient, and the Court denies it.




                                                21
     Case 4:19-cv-00123-RGE-SBJ Document 147 Filed 03/27/20 Page 22 of 22


V.     CONCLUSION

       For the reasons discussed above, the Court grants in part and denies in part the Hong Kong

Defendants’ motion. The Court DENIES the Hong Kong Defendants’ Motion to Dismiss as to

individual Hong Kong Defendants Samson Chan, Lisa Liu, and Alan Chan. The Court GRANTS

the Hong Kong Defendants’ Motion to Dismiss as to entity Hong Kong Defendants Toy Quest

Ltd., Banzai International Ltd., and Park Lane Solutions.

       Since the Court lacks personal jurisdiction over Hong Kong entities Toy Quest Ltd., Banzai

International Ltd., and Park Lane Solutions, Plaintiffs’ shall amend their complaints to enable the

Court to sufficiently analyze Plaintiffs’ claims against the remaining Defendants. The Court orders

Plaintiffs to amend their complaints to reflect the changes imposed by this Order. Plaintiffs shall

file their amended complaints no later than twenty-eight days from the date of this Order.

       Because Defendants’ previously filed motions to dismiss are based upon a complaint

including the now-dismissed Defendants Toy Quest Ltd., Banzai International, and Park Lane

Solutions, the Court DISMISSES AS MOOT Defendants’ pending Motions to Dismiss for

Failure to State a Claim, ECF Nos. 66, 69, and 70, in No. 4:19-cv-00123; ECF Nos. 66, 67, and

69, in No. 4:19-cv-00131; ECF Nos. 65, 67, and 69, in No. 4:19-cv-00132; ECF Nos. 64, 66, and

68, in No. 4:19-cv-00134; and ECF Nos. 66, 68, and 70, in No. 4:19-cv-00135.

       IT IS ORDERED that Defendants’ Motion to Dismiss for Lack of Personal

Jurisdiction, ECF No. 65, in No. 4:19-cv-00123; ECF No. 64, in No. 4:19-cv-00131; ECF No. 64,

in No. 4:19-cv-00132; ECF No. 63, in No. 4:19-cv-00134; and ECF No. 65, in No. 4:19-cv-00135,

is GRANTED IN PART and DENIED IN PART.

       IT IS SO ORDERED.

       Dated this 27th day of March, 2020.




                                                22
